UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04985 Templeton Emerging Markets Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. AKBANK T.A.S. Meeting Date:MAR 26, 2015 Record Date: Meeting Type:ANNUAL Ticker:AKBNK Security ID:M0300L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Report Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board Management For For 6 Approve Allocation of Income Management For For 7 Elect Directors Management For Against 8 Approve Director Remuneration Management For For 9 Ratify External Auditors Management For For 10 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 11 Approve Upper Limit of Donations for 2015 Management For For 12 Receive Information on Charitable Donations Management None None ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:FEB 26, 2015 Record Date:JAN 26, 2015 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Ge Honglin as Director Management For For 1.2 Elect Liu Caiming as Director Management For For 2.1 Elect Chen Lijie as Director Management For For 3 Approve Share Transfer Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 25, 2015 Record Date:MAY 25, 2015 Meeting Type:ANNUAL Ticker:601600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Independent Auditor's Report and Audited Financial Report Management For For 4 Approve Non-distribution of Final Dividend for the Year 2015 and Non-transfer of Capital Reserves to Increase Share Capital Management For For 5 Approve Continuing Connected Transactions Under the Renewed Financial Services Agreement and Related Annual Caps for Three Years Ending Aug. 25, 2018 Management For For 6 Approve Renewal of the Non-Exempt Continuing Connected Transactions and Related Annual Caps for Three Years Ending Dec. 31, 2018 Management For For 7 Approve Provision of Guarantees by the Company to Chalco Hong Kong and Its Subsidiaries for Financing Management For For 8 Approve Provision of Guarantees by the Company to CIT and Its Subsidiaries for Financing Management For For 9 Approve Resolution in Relation to Matters on Guarantees of Ningxia Energy and its Subsidiaries Management For For 10 Approve Remuneration Standards for Directors and Supervisors Management For For 11 Approve Renewal of Liability Insurance for Year 2015-2016 for Directors, Supervisors and Other Senior Management Members Management For For 12 Approve Ernst & Young Hua Ming (LLP) as Domestic Auditors and Ernst & Young as International Auditors and Authorize Audit Committee to Fix Their Remuneration Management For For 13 Approve Issuance of Debt Financing Instruments Management For For 14 Approve Issuance of Overseas Bond(s) Management For For 15 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 16 Approve Extension of the Period of Authorization Relating to the Proposed A Shares Issue Management For For 7.1 Elect Hu Shihai as Director Shareholder For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 25, 2015 Record Date:MAY 25, 2015 Meeting Type:SPECIAL Ticker:601600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of the Period of Authorization Relating to the Proposed A Shares Issue Management For For ANHUI TIANDA OIL PIPE CO., LTD. Meeting Date:JAN 23, 2015 Record Date:JAN 12, 2015 Meeting Type:SPECIAL Ticker:00839 Security ID:Y013AA102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve New Sales Agreement Management For For 1b Approve Proposed Annual Cap Management For For 1c Authorize Board to Ratify and Execute Approved Resolutions Management For For ANHUI TIANDA OIL PIPE CO., LTD. Meeting Date:JUN 30, 2015 Record Date:JUN 19, 2015 Meeting Type:ANNUAL Ticker:00839 Security ID:Y013AA102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Board of Supervisors Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Profit Distribution Plan and Declaration of Final and Special Dividend Management For For 6 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 7 Elect Ye Shiqu as Director Management For For 8 Elect Zhang Hu Ming as Director Management For For 9 Elect Liu Peng as Director Management For For 10 Elect Bruno Saintes as Director Management For For 11 Elect Zhao Bin as Director Management For For 12 Elect Wang Bo as Director Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:DEC 29, 2014 Record Date: Meeting Type:SPECIAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Huachen Framework Agreements and Related Transactions Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:JUN 02, 2015 Record Date:MAY 28, 2015 Meeting Type:ANNUAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A Elect Wu Xiao An (Ng Siu On) as Director Management For For 2B Elect Qi Yumin as Director Management For For 2C Elect Xu Bingjin as Director Management For For 2D Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:DEC 23, 2014 Record Date:NOV 21, 2014 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shanghai Petrochemical A Share Option Incentive Scheme (Draft) Management For For 2 Approve Provision of External Guarantees Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 27, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2014 Management For For 5 Approve Interim Profit Distribution Plan for the Year 2015 Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as External Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Service Contracts with Directors and Supervisors Management For For 8 Authorize Secretary of the Board to Deal With All Matters Relating to the Election of Directors and Supervisors Management For For 9 Amend Articles of Association Management For For 10 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12.1 Elect Liu Yun as Supervisor Shareholder For For 12.2 Elect Liu Zhongyun as Supervisor Shareholder For For 12.3 Elect Zhou Hengyou as Supervisor Shareholder For For 12.4 Elect Zou Huiping as Supervisor Shareholder For For 13.1 Elect Wang Yupu as Director Shareholder For For 13.2 Elect Li Chunguang as Director Shareholder For For 13.3 Elect Zhang Jianhua as Director Shareholder For Against 13.4 Elect Wang Zhigang as Director Shareholder For Against 13.5 Elect Dai Houliang as Director Shareholder For Against 13.6 Elect Zhang Haichao as Director Shareholder For Against 13.7 Elect Jiao Fangzheng as Director Shareholder For Against 14.1 Elect Jiang Xiaoming as Director Shareholder For For 14.2 Elect Andrew Y. Yan as Director Shareholder For Against 14.3 Elect Bao Guoming as Director Shareholder For For 14.4 Elect Tang Min as Director Shareholder For For 14.5 Elect Fan Gang as Director Shareholder For For CIA. HERING Meeting Date:APR 29, 2015 Record Date: Meeting Type:ANNUAL Ticker:HGTX3 Security ID:P50753105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2014 Management For Did Not Vote 2 Approve Capital Budget Management For Did Not Vote 3 Approve Allocation of Income and Dividends Management For Did Not Vote 4 Elect Directors Management For Did Not Vote 5 Approve Remuneration of Company's Management Management For Did Not Vote CIA. HERING Meeting Date:MAY 08, 2015 Record Date: Meeting Type:SPECIAL Ticker:HGTX3 Security ID:P50753105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Capitalization of Reserves Management For Did Not Vote 2 Approve Cancellation of Treasury Shares Management For Did Not Vote 3 Approve Resource Reallocation Under the Tax Incentive Reserve Account Management For Did Not Vote 4 Amend Article 5 to Reflect Changes in Capital Management For Did Not Vote COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:SEP 22, 2014 Record Date:SEP 02, 2014 Meeting Type:SPECIAL Ticker:BUENAVC1 Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger by Absorption of Canteras del Hallazgo SAC by Company Management For For COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 27, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:BUENAVC1 Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Appoint Auditors Management For For 4 Authorize Issuance of Debt Instruments; Authorize Board to Set Terms of the Debt Issuance Management For Against DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 06, 2015 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Re-elect Mark Greenberg as a Director Management For For 3 Re-elect Adam Keswick as a Director Management For For 4 Re-elect Henry Keswick as a Director Management For For 5 Re-elect Anthony Nightingale as a Director Management For For 6 Re-elect Percy Weatherall as a Director Management For For 7 Approve Remuneration of Directors Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities With or Without Preemptive Rights Management For For GAZPROM OAO Meeting Date:JUN 26, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:GAZP Security ID:368287207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Dividends of RUB 7.20 Per Share Management For For 5 Ratify Financial and Accounting Consultants LLC as Auditor Management For For 6 Approve Remuneration of Directors Management For Against 7 Approve Remuneration of Members of Audit Commission Management For For 8 Approve New Edition of Charter Management For For 9.1 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements Management For For 9.2 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Agreements Management For For 9.3 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements Management For For 9.4 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement Management For For 9.5 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement Management For For 9.6 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement Management For For 9.7 Approve Related-Party Transaction with OAO Gazprombank and OAO Sberbank of Russia Re: Agreements on Transfer of Funds and Maintaining Minimum Balance on Bank Accounts Management For For 9.8 Approve Related-Party Transaction with OAO AB ROSSIYA Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts Management None None 9.9 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts Management For For 9.10 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts Management For For 9.11 Approve Related-Party Transaction with OAO Gazprombank, OAO Sberbank of Russia, and OAO AB ROSSIYA Re: Agreements on Using Electronic Payments System Management None None 9.12 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Management For For 9.13 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 9.14 Approve Related-Party Transaction with OAO Bank VTB Re: Master Agreement on Financial Market Futures and Forward Deals Management For For 9.15 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Agreements on Foreign Currency Purchase/Sale Management For For 9.16 Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements Management For For 9.17 Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements Management For For 9.18 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Deposit Agreements Management For For 9.19 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 9.20 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 9.21 Approve Related-Party Transaction with OAO Bank VTB Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 9.22 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Tax Authorities Management For For 9.23 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Guarantees to Tax Authorities Management For For 9.24 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Agreements on Guarantees to Tax Authorities Management For For 9.25 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Using Electronic Payments System Management For For 9.26 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Management For For 9.27 Approve Related-Party Transaction with OAO Gazprombank Re: Overdraft Agreements Management For For 9.28 Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreements on Temporary Possession and Use of Building and Equipment Management For For 9.29 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Temporary Possession and Use of Non-residential Premises Management For For 9.30 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Telecommunications Management For For 9.31 Approve Related-Party Transaction with OAO Vostokgazprom Re: Agreements on Temporary Possession and Use of Special-Purpose Telecommunications Management For For 9.32 Approve Related-Party Transaction with OAO Gazprom Kosmicheskiye Sistemy Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 9.33 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 9.34 Approve Related-Party Transaction with OOO Gazprom Komplektatsia Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions and Special-Purpose Telecommunications Management For For 9.35 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 9.36 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreements on Temporary Possession and Use of Gas Distribution System, Software and Hardware Solutions Management For For 9.37 Approve Related-Party Transaction with OAO Spetsgazavtotrans Re: Agreements on Temporary Possession and Use of Heated Parking Lots and Hostels Management For For 9.38 Approve Related-Party Transaction with OAO Mosenergo Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 9.39 Approve Related-Party Transaction with OAO Gazprom Transgaz Belarus Re: Agreements on Temporary Possession and Use of Facilities of Yamal/Europe Long-Distance Gas Pipeline System and Servicing Equipment Management For For 9.40 Approve Related-Party Transaction with OOO Gazprom Investproyekt Re: Provision of Consulting Services Management For For 9.41 Approve Related-Party Transaction with OAO Druzhba Re: Agreements on Temporary Possession and Use of Facilities of Druzhba Holiday Hotel Facilities Management For For 9.42 Approve Related-Party Transaction with OAO NOVATEK Re: Provision of Pumping and Gas Storage Services Management For For 9.43 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Transportation of Gas Management For For 9.44 Approve Related-Party Transaction with OAO Rossiya JSB Re: Loan Agreements Management None None 9.45 Approve Related-Party Transaction with OOO Tomskgazprom Re: Agreements on Transportation of Gas Management For For 9.46 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Sale of Gas Management For For 9.47 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Sale of Gas Management For For 9.48 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreements on Transportation of Gas Management For For 9.49 Approve Related-Party Transaction with OAO AK Transneft Re: Agreements on Transportation and Storage of Oil Management For For 9.50 Approve Related-Party Transaction with OAO Gazprom Gazenergoset Re: Agreements on Transportation of Oil Management For For 9.51 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 9.52 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Customs Authorities Management For For 9.53 Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreements on Sale /Purchase of Gas Management For For 9.54 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreements on Sale/Purchase of Oil Management For For 9.55 Approve Related-Party Transaction with OAO Gazprom Gazenergoset Re: Agreements on Gas Supply Management For For 9.56 Approve Related-Party Transaction with Latvias Gaze JSC Re: Agreements on Sale and Transportation of Gas Management For For 9.57 Approve Related-Party Transaction with AO Moldovagaz Re: Agreements on Sale, Storage/Pumping Services, and Transportation of Gas Management For For 9.58 Approve Related-Party Transaction with KazRosGaz LLP Re: Agreements on Transportation of Gas Management For For 9.59 Approve Related-Party Transaction with OAO Gazprom Transgaz Belarus Re: Agreements on Sale and Transportation of Gas Management For For 9.60 Approve Related-Party Transaction with OOO Gazprom Kyrgyzstan Re: Agreements on Sale of Gas Management For For 9.61 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Services of Advanced Training Management For For 9.62 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 9.63 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 9.64 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 9.65 Approve Related-Party Transaction with Russian Presidential Academy of National Economy and Public Administration Re: Agreements on Services of Advanced Training Management For For 9.66 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 9.67 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 9.68 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 9.69 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 9.70 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 9.71 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Services of Professional Retraining Management For For 9.72 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Services of Professional Retraining Management For For 9.73 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Environment, Life, Health, and Individual Property Insurance Management For For 9.74 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Investment Projects Management For For 9.75 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Property Management For For 9.76 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Management For For 9.77 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Travelling on Official Business Management For For 9.78 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Liability Insurance of Custom Transactions or Violation of Contracts Management For For 9.79 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Life and Health Insurance of Gazprom's Employees Management For For 9.80 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees, Their Family Members, and Retired Former Employees Management For For 9.81 Approve Related-Party Transaction with ZAO Gazprom Armenia Re: License to Use OAO Gazprom's Trademarks Management For For 9.82 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: License to Use OAO Gazprom's Trademarks Management For For 9.83 Approve Related-Party Transaction with OOO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 9.84 Approve Related-Party Transaction with OOO Gazprom Neft Re: Ordinary (Non-Exclusive) License to Use OAO Gazprom's Trademarks Management For For 9.85 Approve Related-Party Transaction with Gazprom Germania GmbH Re: Transfer of Exclusive Right to Use Gazprom Germania's Trademark Management For For 9.86 Approve Related-Party Transaction with Gazprom Marketing and Trading Limited Re: Transfer of Exclusive Right to Use Gazprom's and Gazprom UK Trading's Trademarks Management For For 9.87 Approve Related-Party Transaction with OOO Gazprom Kyrgyzstan Re: License to Use OAO Gazprom's Trademarks Management For For 9.88 Approve Related-Party Transaction with Gazprom Austria Re: License to Use OAO Gazprom's Trademarks Management For For 9.89 Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Gazprom's Fixed Assets Transferred in Lease Management For For 9.90 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Transportation Vehicles Owned by Gazprom Management For For 9.91 Approve Related-Party Transaction with ZAO Gazprom Armenia Re: Transfer of Exclusive Right to Use Gazprom Armenia's Trademark Management For For 9.92 Approve Related-Party Transaction with OAO Rosneft Oil Company Re: Agreements on Transportation of Gas Management For For 9.93 Approve Related-Party Transaction with OAO NOVATEK Re: Agreements on Transportation of Gas Management For For 9.94 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Gas Supply Agreements Management For For 10.1 Elect Andrey Akimov as Director Management None Against 10.2 Elect Farit Gazizullin as Director Management None Against 10.3 Elect Viktor Zubkov as Director Management None Against 10.4 Elect Elena Karpel as Director Management None Against 10.5 Elect Timur Kulibayev as Director Management None Against 10.6 Elect Vitaliy Markelov as Director Management None Against 10.7 Elect Viktor Martynov as Director Management None Against 10.8 Elect Vladimir Mau as Director Management None Against 10.9 Elect Aleksey Miller as Director Management None Against 10.10 Elect Valery Musin as Director Management None Against 10.11 Elect Aleksandr Novak as Director Management None Against 10.12 Elect Andrey Sapelin as Director Management None Against 10.13 Elect Mikhail Sereda as Director Management None Against 11.1 Elect Vladimir Alisov as Member of Audit Commission Management For Against 11.2 Elect Aleksey Afonyashin as Member of Audit Commission Management For Against 11.3 Elect Andrey Belobrov as Member of Audit Commission Management For Against 11.4 Elect Vadim Bikulov as Member of Audit Commission Management For For 11.5 Elect Olga Gracheva as Member of Audit Commission Management For Against 11.6 Elect Aleksandr Ivannikov as Member of Audit Commission Management For Against 11.7 Elect Viktor Mamin as Member of Audit Commission Management For Against 11.8 Elect Margarita Mironova as Member of Audit Commission Management For Against 11.9 Elect Marina Mikhina as Member of Audit Commission Management For For 11.10 Elect Lidiya Morozova as Member of Audit Commission Management For Against 11.11 Elect Ekateriny Nikitina as Member of Audit Commission Management For Against 11.12 Elect Yuriy Nosov as Member of Audit Commission Management For For 11.13 Elect Karen Oganyan as Member of Audit Commission Management For Against 11.14 Elect Sergey Platonov as Member of Audit Commission Management For Against 11.15 Elect Mikhail Rosseyev as Member of Audit Commission Management For Against 11.16 Elect Viktoriya Semerikova as Member of Audit Commission Management For Against 11.17 Elect Oleg Fedorov as Member of Audit Commission Management For Against 11.18 Elect Tatyana Fisenko as Member of Audit Commission Management For Against GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:SEP 19, 2014 Record Date:AUG 19, 2014 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend the Administrative System of Proceeds of the Company Management For For 2 Approve Provision of Guarantee by Guangzhou Automobile Business Group Co., Ltd. to Bank Borrowings of Guangzhou United Exchange Park Business Investment Co., Ltd. Management For For 3 Approve the Compliance with Conditions for the Issuance of A Share Convertible Bonds by the Company Management For For 4.1 Approve Type of Bonds to be Issued in Respect to Issuance of A Share Convertible Bonds Management For For 4.2 Approve Issue Size in Respect to Issuance of A Share Convertible Bonds Management For For 4.3 Approve Term in Respect to Issuance of A Share Convertible Bonds Management For For 4.4 Approve Par Value and Issue Price in Respect to Issuance of A Share Convertible Bonds Management For For 4.5 Approve Interest Rate in Respect to Issuance of A Share Convertible Bonds Management For For 4.6 Approve Interest Payment in Respect to Issuance of A Share Convertible Bonds Management For For 4.7 Approve Conversion Period in Respect to Issuance of A Share Convertible Bonds Management For For 4.8 Approve Ascertaining of Conversion Price in Respect to Issuance of A Share Convertible Bonds Management For For 4.9 Approve Adjustments to Conversion Price and Calculation Formulae in Respect to Issuance of A Share Convertible Bonds Management For For 4.10 Approve Downward Adjustment to the Conversion Price in Respect to Issuance of A Share Convertible Bonds Management For For 4.11 Approve Conversion Method of Fractional Share in Respect to Issuance of A Share Convertible Bonds Management For For 4.12 Approve Terms of Redemption in Respect to Issuance of A Share Convertible Bonds Management For For 4.13 Approve Terms of Sale Back in Respect to Issuance of A Share Convertible Bonds Management For For 4.14 Approve Dividend Rights after Conversion in Respect to Issuance of A Share Convertible Bonds Management For For 4.15 Approve Method of Issuance and Target Subscribers in Respect to Issuance of A Share Convertible Bonds Management For For 4.16 Approve Subscription Arrangement for the Existing Shareholders in Respect to Issuance of A Share Convertible Bonds Management For For 4.17 Approve Matters Relating to CB Holders' Meetings in Respect to Issuance of A Share Convertible Bonds Management For For 4.18 Approve Use of Proceeds from the Issuance of the A Share Convertible Bonds Management For For 4.19 Approve Guarantee in Respect to Issuance of A Share Convertible Bonds Management For For 4.20 Approve Validity Period of the Resolution of the A Share Convertible Bonds and Timing of the Issuance Management For For 4.21 Authorize Board or Its Authorized Persons at the Shareholders' Meeting in Respect to Issuance of A Share Convertible Bonds Management For For 5 Approve Proposal on Feasibility of the Use of Proceeds of the Issuance of A Share Convertible Bonds towards Investment Projects of the Company Management For For 6 Approve Report on the Use of Proceeds from Previous Fund Raising Activities Management For For 7 Amend Articles of Association Management For For 8.1 Approve Basis and Scope for Confirming the Participants of the A Share Option Incentive Scheme Shareholder For For 8.2 Approve Source and Number of Subject Shares of the A Share Option Incentive Scheme Shareholder For For 8.3 Approve Exact Amount of Share Options Granted to Participants Under the A Share Option Incentive Scheme Shareholder For For 8.4 Approve Validity Period, Date of Grant, Vesting Period, Exercise Date and Lock-up Period Under the A Share Option Incentive Scheme Shareholder For For 8.5 Approve Exercise Price and Conditions of Exercise of the Share Options Under the A Share Option Incentive Scheme Shareholder For For 8.6 Approve Conditions of Grant and Conditions of Exercise of the Share Options Under the A Share Option Incentive Scheme Shareholder For For 8.7 Approve Adjustment Method and Procedures Relating to the Number of Share Options Under the A Share Option Incentive Scheme Shareholder For For 8.8 Approve Accounting Treatment and Impact on Business Performance of the A Share Option Incentive Scheme Shareholder For For 8.9 Approve Method for Implementation of the A Share Option Incentive Scheme Shareholder For For 8.10 Approve Rights and Liabilities of the Company and Participants Under the A Share Option Incentive Scheme Shareholder For For 8.11 Approve Principles Regarding Repurchase and Cancellation of Share Options Under the A Share Option Incentive Scheme Shareholder For For 8.12 Approve Adjustments Made in the Event of Special Changes in Relation to the Company and Participant Under the A Share Option Incentive Scheme Shareholder For For 8.13 Approve Amendments to and Termination of the A Share Option Incentive Scheme Shareholder For For 8.14 Approve Other Important Matters Under the A Share Option Incentive Scheme Shareholder For For 9 Approve Resolution in Relation to the Share Option Incentive Scheme Performance Appraisal Measures Shareholder For For 10 Approve Authorization of the Board to Deal with the Matters Relating to the Scheme Measures Shareholder For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:SEP 19, 2014 Record Date:AUG 19, 2014 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Type of Bonds to be Issued in Respect to Issuance of A Share Convertible Bonds Management For For 1.2 Approve Issue Size in Respect to Issuance of A Share Convertible Bonds Management For For 1.3 Approve Term in Respect to Issuance of A Share Convertible Bonds Management For For 1.4 Approve Par Value and Issue Price in Respect to Issuance of A Share Convertible Bonds Management For For 1.5 Approve Interest Rate in Respect to Issuance of A Share Convertible Bonds Management For For 1.6 Approve Interest Payment in Respect to Issuance of A Share Convertible Bonds Management For For 1.7 Approve Conversion Period in Respect to Issuance of A Share Convertible Bonds Management For For 1.8 Approve Ascertaining of Conversion Price in Respect to Issuance of A Share Convertible Bonds Management For For 1.9 Approve Adjustments to Conversion Price and Calculation Formulae in Respect to Issuance of A Share Convertible Bonds Management For For 1.10 Approve Downward Adjustment to the Conversion Price in Respect to Issuance of A Share Convertible Bonds Management For For 1.11 Approve Conversion Method of Fractional Share in Respect to Issuance of A Share Convertible Bonds Management For For 1.12 Approve Terms of Redemption in Respect to Issuance of A Share Convertible Bonds Management For For 1.13 Approve Terms of Sale Back in Respect to Issuance of A Share Convertible Bonds Management For For 1.14 Approve Dividend Rights after Conversion in Respect to Issuance of A Share Convertible Bonds Management For For 1.15 Approve Method of Issuance and Target Subscribers in Respect to Issuance of A Share Convertible Bonds Management For For 1.16 Approve Subscription Arrangement for the Existing Shareholders in Respect to Issuance of A Share Convertible Bonds Management For For 1.17 Approve Matters Relating to CB Holders' Meetings Management For For 1.18 Approve Use of Proceeds from the Issuance of the A Share Convertible Bonds Management For For 1.19 Approve Guarantee in Respect to Issuance of A Share Convertible Bonds Management For For 1.20 Approve the Validity Period of the Resolution of the A Share Convertible Bonds and Timing of the Issuance Management For For 1.21 Authorize the Board or Its Authorized Persons at the Shareholders' Meeting in Respect to Issuance of A Share Convertible Bonds Management For For 2.1 Approve Basis and Scope for Confirming the Participants of the A Share Option Incentive Scheme Shareholder For For 2.2 Approve Source and Number of Subject Shares of the A Share Option Incentive Scheme Shareholder For For 2.3 Approve Exact Amount of Share Options Granted to Participants Under the A Share Option Incentive Scheme Shareholder For For 2.4 Approve Validity Period, Date of Grant, Vesting Period, Exercise Date and Lock-up Period Under the A Share Option Incentive Scheme Shareholder For For 2.5 Approve Exercise Price and Conditions of Exercise of the Share Options Under the A Share Option Incentive Scheme Shareholder For For 2.6 Approve Conditions of Grant and Conditions of Exercise of the Share Options Under the A Share Option Incentive Scheme Shareholder For For 2.7 Approve Adjustment Method and Procedures Relating to the Number of Share Options Under the A Share Option Incentive Scheme Shareholder For For 2.8 Approve Accounting Treatment and Impact on Business Performance of the A Share Option Incentive Scheme Shareholder For For 2.9 Approve Method for Implementation of the A Share Option Incentive Scheme Shareholder For For 2.10 Approve Rights and Liabilities of the Company and Participants Under the A Share Option Incentive Scheme Shareholder For For 2.11 Approve Principles Regarding Repurchase and Cancellation of Share Options Under the A Share Option Incentive Scheme Shareholder For For 2.12 Approve Adjustments Made in the Event of Special Changes in Relation to the Company and Participant Under the A Share Option Incentive Scheme Shareholder For For 2.13 Approve Amendments to and Termination of the A Share Option Incentive Scheme Shareholder For For 2.14 Approve Other Important Matters Under the A Share Option Incentive Scheme Shareholder For For 3 Approve Resolution in Relation to the Share Option Incentive Scheme Performance Appraisal Measures Shareholder For For 4 Approve Authorization of the Board to Deal with the Matters Relating to the Scheme Measures Shareholder For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:MAR 25, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.01 Elect Yao Yiming as Director Management For For 1.02 Elect Feng Xingya as Director Management For For 1.03 Elect Chen Maoshan as Director Management For For 1.04 Elect Wu Song as Director Management For For 2 Approve Adjustment of Validity Period of the Issuance of A Share Convertible Bonds Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:MAR 25, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Adjustment of Validity Period of the Issuance of A Share Convertible Bonds Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:JUN 25, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Annual Report and Summary Management For For 2 Approve 2014 Work Report of the Board of Directors Management For For 3 Approve 2014 Work Report of the Supervisory Committee Management For For 4 Approve 2014 Financial Report Management For For 5 Approve 2014 Profit Distribution Plan Management For For 6 Approve Appointment of Auditors Management For For 7 Approve Appointment of Internal Control Auditors Management For For 8 Approve Dividend Distribution Plan for 2015-2017 Management For For 9a Elect Zhang Fangyou as Director Management For For 9b Elect Zeng Qinghong as Director Management For For 9c Elect Yuan Zhongrong as Director Management For For 9d Elect Yao Yiming as Director Management For For 9e Elect Feng Xingya as Director Management For For 9f Elect Lu Sa as Director Management For For 9g Elect Chen Maoshan as Director Management For For 9h Elect Wu Song as Director Management For For 9i Elect Li Pingyi as Director Management For For 9j Elect Ding Hongxiang as Director Management For For 9k Elect Fu Yuwu as Director Management For For 9l Elect Lan Hailin as Director Management For For 9m Elect Li Fangjin as Director Management For Against 9n Elect Leung Lincheong as Director Management For Against 9o Elect Wang Susheng as Director Management For Against 10a Elect Gao Fusheng as Supervisor Management For For 10b Elect Wu Chunlin as Supervisor Management For For 10c Elect Su Zhanpeng as Supervisor Management For For 11 Amend Articles of Association Management For For HYUNDAI DEVELOPMENT CO. - ENGINEERING & CONSTRUCTION Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:012630 Security ID:Y38397108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Jung Mong-Gyu as Inside Director Management For For 2.2 Elect Lee Jong-Sik as Inside Director Management For For 2.3 Elect Yook Geun-Yang as Inside Director Management For For 2.4 Elect Park Yong-Suk as Outside Director Management For Against 2.5 Elect Kim Yong-Duk as Outside Director Management For For 3 Elect Park Yong-Suk as Members of Audit Committee Management For Against 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 22, 2014 Record Date:OCT 17, 2014 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 2.1 Re-elect Hugh Cameron as Chairman of the Audit Committee Management For For 2.2 Re-elect Almorie Maule as Member of the Audit Committee Management For For 2.3 Re-elect Thabo Mokgatlha as Member of the Audit Committee Management For For 2.4 Re-elect Babalwa Ngonyama as Member of the Audit Committee Management For For 3 Approve Remuneration Policy Management For Against 4.1 Re-elect Almorie Maule as Director Management For For 4.2 Re-elect Thabo Mokgatlha as Director Management For For 4.3 Re-elect Khotso Mokhele as Director Management For For 4.4 Re-elect Babalwa Ngonyama as Director Management For For 4.5 Re-elect Thandi Orleyn as Director Management For For 1 Approve Remuneration of Non-executive Directors Management For For 2 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For INFOSYS LTD. Meeting Date:JUL 30, 2014 Record Date:JUN 27, 2014 Meeting Type:SPECIAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect V. Sikka as Director and Approve Appointment and Remuneration of V. Sikka as CEO and Managing Director Management For For 2 Elect K.V. Kamath as Independent Non-Executive Director Management For For 3 Elect R. Seshasayee as Independent Non-Executive Director Management For For INFOSYS LTD. Meeting Date:NOV 21, 2014 Record Date:OCT 15, 2014 Meeting Type:SPECIAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital Management For For 2 Amend Memorandum of Association to Reflect Increase in Authorized Share Capital Management For For 3 Amend Articles of Association to Reflect Increase in Authorized Share Capital Management For For 4 Approve Bonus Issue Management For For INFOSYS LTD. Meeting Date:FEB 27, 2015 Record Date:JAN 16, 2015 Meeting Type:SPECIAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect J.S. Lehman as Independent Director Management For For 2 Elect J.W. Etchemendy as Independent Director Management For For INFOSYS LTD. Meeting Date:JUN 03, 2015 Record Date:APR 24, 2015 Meeting Type:SPECIAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital Management For For 2 Amend Memorandum of Association to Reflect Increase in Capital Management For For 3 Approve Bonus Issue Management For For 4 Approve Sale of Finacle to Edgeverve Systems Ltd. Management For For 5 Approve Sale of Edge Services to Edgeverve Systems Ltd. Management For For INFOSYS LTD. Meeting Date:JUN 22, 2015 Record Date:JUN 16, 2015 Meeting Type:ANNUAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Final Dividend and Confirm Interim Dividend Management For For 3 Elect U.B.P. Rao as Director Management For For 4 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect R. Kudva as Independent Director Management For For 6 Approve Commission Remuneration for Non-Executive Directors Management For For 7 Approve Acquisition of the Healcare Business from Infosys Public Services, Inc Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:NOV 25, 2014 Record Date:OCT 08, 2014 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Rules of Procedures of the General Meetings Management For For 2 Approve Supplemental Estimation in Relation to Daily Connected Transactions for 2014 Management For For 3 Approve Preliminary Capital Expenditure in Respect of 1.8 MTPA Coal-to-oil Project of Yitai Xinjiang Energy Co., Ltd. Management For For 4.1 Approve the 1.2 Million Tonnes/Year Technical Services Contract Management For For 4.2 Approve the 1.2 Million Tonnes/Year Construction Contract Management For For 4.3 Approve the 2 Million Tonnes/Year Technical Services Contract Management For For 4.4 Approve the 2 Million Tonnes/Year Construction Contract Management For For 4.5 Approve the 1 Million Tonnes/Year Technical Services Contract Management For For 4.6 Approve the 1 Million Tonnes/Year Construction Contract Management For For 5 Approve Capital Increase for Yitai Xinjiang Energy Management For For 6 Approve Capital Increase for Yitai Coal-to-oil Management For For 7 Approve Capital Increase for Yili Energy Management For For 8 Approve Capital Increase for Yitai Chemical Management For For 9 Approve Capital Increase for Yitai Petrochemical Management For For 10 Amend Articles of Association as set out in the Notice of EGM Management For For 11 Amend Articles of Association as set out in the Notice of EGM and the Supplemental Notice Management For For 12 Approve Provision of Guarantee to Subsidiaries Management For For 13 Approve Provision of Loan Guarantee for Yitai Xinjiang Energy Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:JUN 09, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Approve 2014 Report of the Independent Non-Executive Directors Management For For 4 Approve 2014 Profit Distribution Plan Management For For 5 Approve 2014 Annual Report Management For For 6 Approve Confirmation of the Actual Amount of Connected Party Transactions in the Ordinary Course of Business in 2014 and the Estimates for the Annual Caps of Connected Party Transactions in the Ordinary Course of Business for 2015-2017 Management For For 7 Approve Renewal of Continuing Connected Transactions Management For For 8 Approve Guarantee to Subsidiaries and Joint Stock Companies Management For For 9 Approve Adjusment on the Investment Evaluation of the Refined Chemical Project of Yitai Chemical Management For For 10 Approve Indirect Coal to Liquids Conversion Pilot Project Plan and Investment of Yitai Coal-to-oil Management For For 11 Approve Coal-to-oil Pilot Project Plan and Investment of Yitai Yili Management For For 12 Approve Coal-based Polygeneration Comprehensive Project Plan and Investment of Yitai Xinjiang Management For For 13 Approve Project Capital Expenditure of Yitai Coal for the Year 2015 Management For For 14 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 15 Approve Qualification Satisfaction of the Non-public Issuance Conditions of Preference Shares Management For For 16 Approve Non-public Issuance Conditions of Preference Shares Management For For 16.1 Approve Type and Size of Preference Shares to be Issued in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.2 Approve Method of Issuance in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.3 Approve Target Investors and Placing Arrangement for Existing Shareholders in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.4 Approve Par Value and Issuance Price in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.5 Approve Principles for Determination of Dividend Rate in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.6 Approve Method of Profit Distribution for the Preference Shareholders in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.7 Approve Redemption Terms in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.8 Approve Voting Right Restriction in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.9 Approve Voting Right Restoration in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.10 Approve Sequence of Settlement and Method of Liquidation in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.11 Approve Rating Arrangement in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.12 Approve Guarantee Arrangement in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.13 Approve Listing and Transfer Arranagement Upon Issuance of Preference Shares Management For For 16.14 Approve Use of Proceeds in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.15 Approve Validity Period of the Resolution in Respect of the Issuance of Preference Shares Management For For 17 Approve Preliminary Plan of Non-public Issuance of Preference Shares Management For For 18 Approve Feasibility Report on the Use of Proceeds of Non-public Issuance of the Preference Shares Management For For 19 Approve Dilution of Current Returns and Remedial Measures Upon the Issuance of Preference Shares Management For For 20 Amend Articles of Association Management For For 21 Amend Rules of Procedures of General Meetings Management For For 22 Authorize Board to Handle All Matters Relating to the Non-public Issuance of Preference Shares Management For For 23 Approve Acquisition of 5 Percent Equity of Yitai Guanglian Management For For 24 Approve Da Hua Certified Public Accountants (special general partnership) as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor Shareholder For For 25 Approve Da Hua Certified Public Accountants (special general partnership) as Internal Control Auditor Shareholder For For 26 Approve Replacement of Supervisor Management For For 27 Elect Zhang Zhiming as Director Shareholder For For KASIKORNBANK PCL Meeting Date:APR 02, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Report Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Sujitpan Lamsam as Director Management For For 5.2 Elect Khunying Suchada Kiranandana as Director Management For For 5.3 Elect Abhijai Chandrasen as Director Management For For 5.4 Elect Predee Daochai as Director Management For For 6 Elect Wiboon Khusakul as Director Management For For 7 Approve Remuneration of Directors Management For For 8 Approve KPMG Phoomchai Audit Ltd as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Other Business Management None None KIATNAKIN BANK PUBLIC CO LTD Meeting Date:APR 23, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:KKP Security ID:Y47675114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Directors' Report Management None None 2 Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend Payment Management For For 4.1 Elect Pongtep Polanun as Director Management For For 4.2 Elect Tanin Chirasoonton as Director Management For For 4.3 Elect Banyong Pongpanich as Director Management For For 4.4 Elect Patraporn Milindasuta as Director Management For For 4.5 Elect Dayana Bunnag as Director Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Pricewaterhouse Coopers ABAS Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Other Business Management For Against KUMBA IRON ORE LTD Meeting Date:MAY 08, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:KIO Security ID:S4341C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Deloitte & Touche as Auditors of the Company Management For For 2.1 Re-elect Buyelwa Sonjica as Director Management For For 2.2 Re-elect Fani Titi as Director Management For For 2.3 Re-elect Dolly Mokgatle as Director Management For For 2.4 Re-elect Allen Morgan as Director Management For For 3.1 Re-elect Zarina Bassa as Chairman of Audit Committee Management For For 3.2 Re-elect Litha Nyhonyha as Member of Audit Committee Management For For 3.3 Re-elect Dolly Mokgatle as Member of Audit Committee Management For For 3.4 Re-elect Allen Morgan as Member of Audit Committee Management For For 4 Approve Remuneration Policy Management For For 5 Place Authorised but Unissued Shares under Control of Directors Management For For 6 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 7 Approve Remuneration of Non-Executive Directors Management For For 8 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For 9 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For LAND & HOUSES PUBLIC CO. LTD. Meeting Date:APR 23, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:LH Security ID:Y5172C198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Naporn Sunthornchitcharoen as Director Management For For 5.2 Elect Piphob Weerapong as Director Management For For 5.3 Elect Bundit Pitaksit as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For For LUKOIL OAO Meeting Date:DEC 12, 2014 Record Date:NOV 07, 2014 Meeting Type:SPECIAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 60 per Share for First Nine Months of Fiscal 2014 Management For For LUKOIL OAO Meeting Date:JUN 25, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 94 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheev as Director Management None For 2.3 Elect Valery Grayfer as Director Management None Against 2.4 Elect Igor Ivanov as Director Management None For 2.5 Elect Aleksandr Leifrid as Director Management None Against 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Roger Munnings as Director Management None For 2.8 Elect Richard Matzke as Director Management None Against 2.9 Elect Sergey Mikhaylov as Director Management None Against 2.10 Elect Guglielmo Moscato as Director Management None For 2.11 Elect Ivan Pictet as Director Management None For 2.12 Elect Leonid Fedun as Director Management None Against 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Pavel Suloev as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Their Service until 2015 AGM Management For For 4.2 Approve Remuneration of Directors for Their Service from 2015 AGM Management For For 5.1 Approve Remuneration of Audit Commission Members for Their Service until 2015 AGM Management For For 5.2 Approve Remuneration of Audit Commission Members for Their Service Starting from 2015 AGM Management For For 6 Ratify KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For MCB BANK LIMITED Meeting Date:MAR 27, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:MCB Security ID:Y61898105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve A.F. Ferguson & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Final Dividend Management For For 4 Elect Mohammad Mansha, S.M. Muneer, Tariq Rafi, Shahzad Saleem, Sarmad Amin, Raza Mansha, Umer Mansha, Aftab Ahmad Khan, Ismail Shahudin, Ahmad Alman Aslam, Muhammad Ali Zeb, and Mohd Suhail Amar Suresh as Directors Management For For 5 Approve Charitable Donations Management For For 6 Amend Articles of Association Management For For 7 Approve Investment in MCB Leasing, Closed Joint Stock Company Management For For NESTLE NIGERIA PLC Meeting Date:MAY 11, 2015 Record Date: Meeting Type:ANNUAL Ticker:NESTLE Security ID:V6702N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of NGN 17.50 Per Share Management For For 3 Elect Directors (Bundled) Management For Against 4 Ratify Akintola Williams Deloitte as Auditors Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Elect Members of Audit Committee Management For Against 7 Approve Remuneration of Directors Management For For 8 Authorize Board to Procure Goods and Services from Related Companies Management For Against OIL & NATURAL GAS CORPORATION LTD. Meeting Date:SEP 19, 2014 Record Date:AUG 08, 2014 Meeting Type:ANNUAL Ticker:500312 Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend of INR 9.25 Per Share and Approve Final Dividend of INR 0.25 Per Share Management For For 3 Reelect A K Banerjee as Director Management For Against 4 Authorize Board to Fix Remuneration of Joint Statutory Auditors Management For For 5 Elect T.K. Sengupta as Director Management For Against 6 Elect D.K. Sarraf as Director Management For For 7 Elect S.C. Khuntia as Director Management For Against 8 Elect A. Varma as Director Management For Against 9 Elect D.D. Misra as Director Management For Against 10 Approve Remuneration of Cost Auditors Management For For PENINSULA LAND LIMITED Meeting Date:JUL 08, 2014 Record Date:MAY 23, 2014 Meeting Type:SPECIAL Ticker:503031 Security ID:Y6600P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Borrowing Powers Management For For 2 Approve Pledging of Assets for Debt Management For For 3 Approve Issuance of Non-Convertible Debentures Management For For PENINSULA LAND LIMITED Meeting Date:SEP 27, 2014 Record Date:AUG 22, 2014 Meeting Type:ANNUAL Ticker:503031 Security ID:Y6600P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend on Preference Share of INR 0.50 Per Share and Dividend on Equity Shares of INR 0.40 Per Share Management For For 3 Approve Vacancy on the Board Resulting from the Retirement of J.M. Mody Management For For 4 Approve Haribhakti & Co LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect P. Mohapatra as Independent Director Management For For 6 Elect B. Doshi as Independent Director Management For For 7 Elect S. Khanna as Independent Director Management For Against 8 Elect D. Summanwar as Independent Director Management For For 9 Elect A. Dua as Independent Director Management For For 10 Approve Termination of Peninsula Land Limited - Stock Option Plan 2006 Management For For PENINSULA LAND LIMITED Meeting Date:DEC 24, 2014 Record Date:NOV 14, 2014 Meeting Type:SPECIAL Ticker:503031 Security ID:Y6600P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Waiver from Recovery of Excess Managerial Remuneration of U.A. Piramal, Executive Chairperson, for the Period from April 1, 2013 to March 31, 2014 Management For For 2 Approve Waiver from Recovery of Excess Managerial Remuneration of R.A. Piramal as Vice Chairman and Managing Director, for the Period from April 1, 2013 to March 31, 2014 Management For For 3 Approve Waiver from Recovery of Excess Managerial Remuneration of M.S. Gupta, Group Managing Director, for the Period from April 1, 2013 to March 31, 2014 Management For For 4 Approve Remuneration of U.A. Piramal, Executive Chairperson for the Period from April 1, 2014 to Dec. 11, 2015 Management For For 5 Approve Remuneration of R.A. Piramal as Vice Chairman and Managing Director, for the Period from April 1, 2014 to Oct. 25, 2015 Management For For 6 Approve Remuneration of M.S. Gupta, Group Managing Director, for the Period from April 1, 2014 to Oct. 25, 2015 Management For For PETROCHINA COMPANY LIMITED Meeting Date:OCT 29, 2014 Record Date:SEP 26, 2014 Meeting Type:SPECIAL Ticker:00857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Comprehensive Agreement and the Proposed Annual Caps in Respect of the Non-Exempt Continuing Connected Transactions Management For For 2 Elect Zhang Biyi as Director Management For For 3 Elect Jiang Lifu as Supervisor Management For For PETROCHINA COMPANY LIMITED Meeting Date:JUN 23, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:00857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Approve 2014 Audited Financial Statements Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2015 Management For For 6 Approve KPMG Huazhen and KPMG as Domestic and International Auditors, Respectively, for the Year 2015 and Authorize Board to Fix Their Remuneration Management For For 7.1 Elect Zhao Zhengzhang as Director Management For For 7.2 Elect Wang Yilin as Director and Authorize Board to Fix His Remuneration Shareholder For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 9 Approve Issuance of Debt Financing Instruments Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 29, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Guilherme Affonso Ferreira as Director Nominated by Preferred Shareholders Shareholder None For 2 Elect Walter Luis Bernardes and Roberto Lamb (Alternate) as Fiscal Council Members Nominated by Preferred Shareholders Shareholder None For PT ASTRA INTERNATIONAL TBK Meeting Date:APR 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of the Association Management For Against 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income Management For For 4 Elect Directors and Commissioners and Approve Their Remuneration Management For Against 5 Approve Auditors Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:FEB 27, 2015 Record Date:FEB 04, 2015 Meeting Type:SPECIAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of the Association Management For For 2 Elect Directors Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:APR 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Auditors Management For For 4 Approve Remuneration of Directors, Commissioners, and Shariah Supervisory Board Management For For 5 Elect Commissioners Management For For 6 Amend Articles of the Association Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 26, 2015 Record Date:FEB 12, 2015 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2014 Performance Result and 2015 Work Plan Management None None 2 Accept Financial Statements Management For For 3 Approve Dividend Management For For 4 Approve Issuance of Debentures Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Remuneration of Directors and Sub-Committees Management For For 7.1 Elect Prajya Phinyawat as Director Management For For 7.2 Elect Chakkrit Parapuntakul as Director Management For For 7.3 Elect Tanarat Ubol as Director Management For For 7.4 Elect Nuttachat Charuchinda as Director Management For For 7.5 Elect Songsak Saicheua as Director Management For For PTT PCL Meeting Date:APR 09, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:PTT Security ID:Y6883U113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Performance Statement and Accept Financial Statements Management For For 2 Approve Allocation of Income and Dividend of THB 11.00 Per Share Management For For 3.1 Elect Areepong Bhoocha-oom as Director Management For For 3.2 Elect Watcharakiti Watcharothai as Director Management For For 3.3 Elect Nuntawan Sakuntanaga as Director Management For For 3.4 Elect Chanvit Amatamatucharti as Director Management For For 3.5 Elect Pailin Chuchottaworn as Director Management For For 4 Approve Remuneration of Directors Management For For 5 Approve Office of The Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Transfer of the Promotion of Electricity and Steam Generation Business Management For For 7 Other Business Management For Against SEMBCORP MARINE LTD. Meeting Date:APR 17, 2015 Record Date: Meeting Type:ANNUAL Ticker:S51 Security ID:Y8231K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mohd Hassan Marican as Director Management For For 4 Elect Tang Kin Fei as Director Management For For 5 Elect Ron Foo Siang Guan as Director Management For For 6 Approve Directors' Fees for the Year Ended December 31, 2014 Management For For 7 Approve Directors' Fees for the Year Ending December 31, 2015 Management For For 8 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Approve Grant of Awards and Issuance of Shares Pursuant to the Sembcorp Marine Performance Share Plan 2010 and/or the Sembcorp Marine Restricted Share Plan 2010 Management For For SEMBCORP MARINE LTD. Meeting Date:APR 17, 2015 Record Date: Meeting Type:SPECIAL Ticker:S51 Security ID:Y8231K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Mandate for Interested Person Transactions Management For For 2 Authorize Share Repurchase Program Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:MAR 24, 2015 Record Date:MAR 17, 2015 Meeting Type:SPECIAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Super & Short-term Commercial Paper Management For For 2 Approve Issuance of Medium-term Notes Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:MAY 29, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Annual Report and Summary Management For For 3 Approve 2014 Report of the Board of Supervisors Management For For 4 Approve 2014 Financial Statements Management For For 5 Approve 2014 Profit and Dividend Distribution Management For For 6.1 Elect Yu Shixin as Non-independent Director Shareholder None For 6.2 Elect Ma Yong as Non-independent Director Shareholder None For 7.1 Elect Zhang Rizhong as Supervisor Shareholder None For 8 Approve Appointment of 2015 Auditor Management For For SIAM COMMERCIAL BANK PCL Meeting Date:APR 02, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:SCB Security ID:Y7905M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Annual Report of the Board Management None None 2 Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend Payment Management For For 4 Approve Directors' Remuneration and Bonus Management For For 5.1 Elect Vichit Suraphongchai as Director Management For For 5.2 Elect Kulpatra Sirodom as Director Management For For 5.3 Elect Weerawong Chittmittrapap as Director Management For For 5.4 Elect Kulit Sombatsiri as Director Management For For 5.5 Elect Arthid Nanthawithaya as Director Management For For 5.6 Elect Yol Phokasub as Director Management For For 6 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Articles of Association Management For For 8 Amend Corporate Purpose Management For For 9 Amend Memorandum of Association to Reflect Changes in Capital Management For For SK INNOVATION CO., LTD. Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:096770 Security ID:Y8063L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Jung Chul-Gil as Inside Director Management For Against 2.2 Elect Kim Dae-Gi as Outside Director Management For For 2.3 Elect Han Min-Hee as Outside Director Management For For 3 Elect Kim Dae-Gi as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:APR 28, 2015 Record Date:APR 21, 2015 Meeting Type:COURT Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Amalgamation Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 30, 2015 Record Date:JUN 23, 2015 Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Approve Final Dividend Management For For 3 Elect C. Mistry as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Appointment and Remuneration of N. Chandrasekaran as CEO and Managing Director Management For For 6 Elect A. Subramanian as Director Management For For 7 Approve Appointment and Remuneration of A. Subramanian as Executive Director Management For For 8 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For THE ARAB POTASH COMPANY Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:APOT Security ID:M1461V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Board Report on Company Operations Management For For 3 Approve Auditors' Report on Company Financial Statements Management For For 4 Accept Consolidated Financial Statements and Statutory Reports Management For For 5 Approve Dividends Management For For 6 Ratify Auditors and Fix Their Remuneration Management For For 7 Other Business Management For Against TMK OAO Meeting Date:DEC 25, 2014 Record Date:NOV 12, 2014 Meeting Type:SPECIAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transaction with OAO Nordea Bank Re: Supplementary Agreement to Guarantee Agreement Management For Against 2 Approve Interim Dividends for First Six Months of Fiscal 2014 Management For For 3 Approve Framework Agreement with Member of Board of Directors Management For Against TMK OAO Meeting Date:MAR 02, 2015 Record Date:FEB 02, 2015 Meeting Type:SPECIAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transaction(s) Re: Supply Contract(s) with OJSC Sinarsky Pipe Plant Management For For 2 Approve Related-Party Transaction(s) Re: Supply Contract(s) with PJSC Seversky Tube Works Management For For 3 Approve Related-Party Transaction(s) Re: Supply Contract(s) with OJSC Taganrog Metallurgical Works Management For For 4 Approve Related-Party Transaction(s) Re: Supply Contract(s) with OJSC Volzhsk Pipe Plant Management For For 5 Approve Related-Party Transaction Re: Guarantee Agreement with Bank VTB Management For For TMK OAO Meeting Date:JUN 23, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report and Financial Statements Management For For 2 Approve Allocation of Income and Omission of Dividends Management For For 3.1 Elect Mikhail Alekseev as Director Management None For 3.2 Elect Elena Blagova as Director Management None Against 3.3 Elect Andrey Kaplunov as Director Management None Against 3.4 Elect Peter O`Brien as Director Management None For 3.5 Elect Sergey Papin as Director Management None Against 3.6 Elect Dmitry Pumpyansky as Director Management None Against 3.7 Elect Robert Foresman as Director Management None For 3.8 Elect Igor Khmelevsky as Director Management None Against 3.9 Elect Anatoly Chubays as Director Management None Against 3.10 Elect Aleksandr Shiryayev as Director Management None Against 3.11 Elect Aleksandr Shokhin as Director Management None Against 3.12 Elect Oleg Shchegolev as Director Management None For 4.1 Elect Aleksandr Maksimenko as Member of Audit Commission Management For For 4.2 Elect Aleksandr Vorobyev as Member of Audit Commission Management For For 4.3 Elect Nina Pozdnyakova as Member of Audit Commission Management For For 5 Ratify Ernst&Young as Auditor Management For For 6 Approve New Edition of Charter Management For For 7 Approve New Edition of Regulations on General Meetings Management For Against 8 Approve New Edition of Regulations on Board of Directors Management For Against 9 Approve New Edition of Regulations on Management Management For Against 10 Approve New Edition of Regulations on Audit Commission Management For Against 11.1 Approve Related-Party Transactions Re: Loan Agreements Management For For 11.2 Approve Related-Party Transactions Re: Loan Agreements Management For For 11.3 Approve Related-Party Transactions with OJSC Sinarsky Pipe Plant Re: Supply Agreements Management For For 11.4 Approve Related-Party Transactions with OJSC Seversky Pipe Plant Re: Supply Agreements Management For For 11.5 Approve Related-Party Transactions with OJSC Taganrog Metallurgical Works Re: Supply Agreements Management For For 11.6 Approve Related-Party Transactions with OJSC Volzhsky Pipe Plant Re: Supply Agreements Management For For 11.7 Approve Related-Party Transactions with JSC Nordea Bank Re: Supplementary Agreement to Surety Agreement Management For For 11.8 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.9 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.10 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.11 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.12 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.13 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.14 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.15 Approve Related-Party Transactions with JSC Alfa-Bank of Russia Re: Surety Agreement Management For For 11.16 Approve Related-Party Transactions with JSC Alfa-Bank of Russia Re: Surety Agreement Management For For 11.17 Approve Related-Party Transactions with JSC Alfa-Bank of Russia Re: Surety Agreement Management For For 11.18 Approve Related-Party Transactions with JSC Alfa-Bank of Russia Re: Surety Agreement Management For For TUPRAS TURKIYE PETROL RAFINERILERI A.S. Meeting Date:MAR 30, 2015 Record Date: Meeting Type:ANNUAL Ticker:TUPRS Security ID:M8966X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Report Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board Management For For 6 Approve Allocation of Income Management For For 7 Elect Directors Management For For 8 Approve Remuneration Policy Management For For 9 Approve Director Remuneration Management For For 10 Ratify External Auditors Management For For 11 Approve Advanced Dividend Payment Management For For 12 Receive Information on Charitable Donations for 2014 and Approve Upper Limit of the Donations for 2015 Management For Against 13 Receive Information on Guarantees, Pledges and Mortgages Provided by the Company to Third Parties Management None None 14 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 15 Wishes Management None None UNILEVER PLC Meeting Date:APR 30, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:ULVR Security ID:G92087165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Paul Polman as Director Management For For 4 Re-elect Jean-Marc Huet as Director Management For For 5 Re-elect Laura Cha as Director Management For For 6 Re-elect Louise Fresco as Director Management For For 7 Re-elect Ann Fudge as Director Management For For 8 Re-elect Mary Ma as Director Management For For 9 Re-elect Hixonia Nyasulu as Director Management For For 10 Re-elect John Rishton as Director Management For For 11 Re-elect Feike Sijbesma as Director Management For For 12 Re-elect Michael Treschow as Director Management For For 13 Elect Nils Andersen as Director Management For For 14 Elect Vittorio Colao as Director Management For For 15 Elect Dr Judith Hartmann as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For UNIVANICH PALM OIL PCL Meeting Date:APR 30, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:UVAN Security ID:Y9281M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Directors' Report Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income Management For For 5.1 Elect Phortchana Manoch as Director Management For For 5.2 Elect Kanchana Chitrudiamphai as Director Management For For 5.3 Elect Supapang Chanlongbutra as Director Management For For 5.4 Elect Palat Tittinutchanon as Director Management For For 6 Approve Remuneration of Directors and Chairman Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against VALE S.A. Meeting Date:DEC 23, 2014 Record Date:NOV 28, 2014 Meeting Type:SPECIAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agreement to Absorb Sociedade de Mineracao Constelacao de Apolo S.A. (Apolo) and Vale Mina do Auzl S.A. (VMA) Management For For 2 Appoint KPMG Auditores Independentes as the Independent Firm to Appraise Proposed Transaction Management For For 3 Approve Independent Firm's Appraisal Management For For 4 Approve Absorption of Sociedade de Mineracao Constelacao de Apolo S.A. (Apolo) and Vale Mina do Auzl S.A. (VMA) Management For For VALE S.A. Meeting Date:MAY 13, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2014 Management For For 1.2 Approve Allocation of Income and Dividends Management For For 1.3 Elect Directors Management None None 1.4 Elect Fiscal Council Member(s) Nominated by Preferred Shareholders Shareholder None Withhold 1.5 Approve Remuneration of Company's Management Management For Withhold 2.1 Amend Bylaws Management For For VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:JUL 10, 2014 Record Date: Meeting Type:SPECIAL Ticker:00539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Sale Agreement and Related Transactions Management For For 2 Approve Acquisition Agreement and Related Transactions Management For For 3 Approve Guarantees Management For For VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:AUG 28, 2014 Record Date: Meeting Type:ANNUAL Ticker:00539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend by Way of Scrip Dividend Scheme Management For For 3a Elect Chen Tien Tui as Director Management For For 3b Elect Lee Yuen Chiu Andy as Director Management For For 3c Elect Kwok Sze Chi as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For For VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:FEB 17, 2015 Record Date: Meeting Type:SPECIAL Ticker:00539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Guarantee and Related Transactions Management For For VTECH HOLDINGS LTD Meeting Date:JUL 18, 2014 Record Date:JUL 14, 2014 Meeting Type:ANNUAL Ticker:00303 Security ID:G9400S132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Allan Wong Chi Yun as Director Management For For 3b Elect Andy Leung Hon Kwong as Director Management For For 3c Elect Patrick Wang Shui Chung as Director Management For For 3d Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Authorize Reissuance of Repurchased Shares Management For For WIN HANVERKY HOLDINGS LTD. Meeting Date:FEB 05, 2015 Record Date: Meeting Type:SPECIAL Ticker:03322 Security ID:G9716W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Grant of Options to Lee Kwok Leung Management For Abstain WIN HANVERKY HOLDINGS LTD. Meeting Date:JUN 11, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:03322 Security ID:G9716W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect Li Kwok Tung Roy as Director Management For For 3A2 Elect Lai Ching Ping as Director Management For For 3A3 Elect Kwan Kai Cheong as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Emerging Markets Fund By (Signature and Title)*/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
